Exhibit A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHELE COLELLA AND DENISE DUSSAULT,

                                    Plaintiffs,                      04 CV 2710 (LAP)

                - against -                                          DECLARATION OF
                                                                     Raffaele Fiorentino
 THE REPUBLIC OF ARGENTINA,

                                    Defendant.



Pursuant to 28 U.S.C. § 1746, Raffaele Fiorentino declares as follows:

       1.       I am the head of the Legal Department of the Banca di Credito Cooperativo Terra

di Lavoro (the "Bank"), a financial institution located in Casagiove, Italy. I have personal

knowledge of the facts set forth herein.

       2.       The Bank received a letter dated June 10, 2019 from the Republic of Argentina

("Argentina"), through its counsel Cleaty Gottlieb Steen & Hamilton LLP (the "Letter"). The

Letter enclosed a document appearing to be an account statement bearing the name and logo of

the Bank (the "Statement''). Attached hereto as Exhibit A are trne and correct copies of the

Letter and the Statement.

       3.       In the Letter, counsel for Argentina explained that the Statement was submitted

by Mr. Michele Colella and Mrs. Denise Dussault in the above-captioned case, and asked the

Bank to confirm that the Statement was authentic and that the data contained in the Statement

was accurate.

       4.       I reviewed the Bank's internal records and have determined that the Statement is

not an authentic copy of an account statement issued by the Bank According to the Bank's

internal records, the Bank did not hold any securities on behalf of Mr. Colella on December 31,
 2018 (the date of the Statement). In addition, while the Statement lists both Mr. Colella and

 Mrs. Dussault as purported holders of a deposit account at the Bank, the Bank's records show

 that only Mr. Colella has a deposit account at the Bank, not Mrs. Dussault.

       5.      As of the date of this Declaration, the Bank does not hold any securities on behalf

 of Mr. Colella or Mrs. Dussault.

       6.      On July 3, 2019, the Bank's legal department sent the email attached hereto as

 Exhibit B to Argentina's counsel, informing counsel that the Statement was inconsistent with

 the Bank's records for the reasons stated in the preceding two paragraphs.


I declare under the penalty of perjury under the laws of the United S tes f America
that the foregoing is true and correct.

Executed on July 18, 2019 in Casagiove, Italy.




                                                 -2-
CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                                                Annex A
                                                                                                AVV
                                                                                                AVV.
                                                                                                       GIUSEPPE SCASSELLATI SFORZOLINI'
                                                                                                       ROBERTO BONSIGNORE'
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 ALESSANDRO COMINO
                                                                                                                                                 CATHERINE COSTAGGIU
                                                                                                AVV.   PIETRO FIORUZZI'                   AVV.   ROBERTO CUGNASCO
                                                                                                AVY.   VANIA PETRELLA                     AVV.   CRISTINA DIONISIO'
                                                                                                AVV.   C FERDINANDO EMANUELE              AVV.   JACOPO FIGUS DIAZ'
                                                                                                AVV.   MATTEO MONTANARO                   AVV.   LORENZO FREDDI'
                                                                                                AVV.   MARCO o·osTUNI'                    AVV.   ALESSANDRO GENNARINO•
                                                                                                AVV.
                               Via San Paolo 7                                                  AVV.
                                                                                                       CARLO SANTORO
                                                                                                       MATTEO BERETTA
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 DAVIDE RAUL GIANNI'
                                                                                                                                                 ALBERTA GIANNOTTI
                                                                                                AVV.   CARLO DE VITO PISCICELLI'          AVV.   FRANCESCO lODICE
                                20121 Milano                                                                                              AVV.   NATALIA LATRONICO
                                                                                                AVV. FRANCESCO DE BIASI                   AVV.   FRANCESCO LlBERATORI
                             T: +39 02 72 60 81                                                 AVV. G. CESARE RIZZA BAJARDO
                                                                                                AVV. FRANCESCA GESUALDI'
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 ANDREA MANTOVANI'
                                                                                                                                                 BERNARDO MASSELLA DUCCI TERI''
                           F: +39 02 86 98 44 40                                                AVV. GIANLUCA FAELLA                      AVV.
                                                                                                                                          AVV.
                                                                                                                                                 CHIARA MILITELLO
                                                                                                                                                 RICCARDO MOL�
                                                                                                AVV.   SAVERIO VALENTINO'                 AVV.   ANDREA NAPOLITANO
                                                                                                AVV.   FAUSTO CARONNA                     AVV.   MATTIA PAGLIERINI
                                                                                                AVV.   PAOLA ALBANO                       AVV.   CEC1L1A PARIS1Nl'1
                            Piazza di Spagna 15                                                 AVV.
                                                                                                AVV.
                                                                                                       GEROLAMO DA PASSANO'
                                                                                                       LUCIANA BELUA
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 SILVIA PELLEGRINO
                                                                                                                                                 NICOLE BRUNELLA PUPPIENI'
                                                                                                AVV.   LAURA PROSPERETTI                  AVV.   PAOLO RAIN ELLI
                                00187Roma                                                       AVV.   PAOLO BERTOLI                      AVV.   EVA REGG1ANI
                                                                                                AVV.   GIANLUCA RUSSO                     AVV.   GIULIA RIMOLDI
                             T: +39 06 69 52 21                                                 AVV.   MARCO ZOTTA                        AVV.   GIORGIO RISSO
                                                                                                                                          AVV.   VALERIO COSIMO ROMANO
                           F: +39 06 69 20 06 65                                                AVV.
                                                                                                AVV.
                                                                                                       ALESSANDRO AIRAGHI
                                                                                                       ALESSANDRA ANSELMI
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 DANILO SANTOBONI
                                                                                                                                                 ALICE SETARI
                                                                                                AVV.   ROBERTO ARGERI                     AVV.   DAVID SINGER'
                             clearygottlieb.com                                                 AVV.
                                                                                                AVV.
                                                                                                       GIANLUCA ATZORI
                                                                                                       LARISA BABIY
                                                                                                                                          AVV.
                                                                                                                                          AVV.
                                                                                                                                                 LUCA SPORTELLI
                                                                                                                                                 LORENZO VITALI
                                                                                                AVV.   MANUELA BECCHJMANZI
                                                                                                AVV.   LUCA BERNINI
                                                                                                AVV.   CARLOTTA BONANOMI
                                                                                                AVV.   CH IARA CAPALTI
        NEWYORK• WASHINGTON,D.C. • PARIGI •BRUXELLES• LONDRA                                    AVV.   FEDERICO CENZI VENEZZE04           1   Member of the New York Bar
                                                                                                AVV.   GIULIA CHECCACCI
               FRANCOFORTE• MOSCA•COLON IA•HONG KONG                                            AVV.   CLARA CIBRARIO ASSERETO
                                                                                                                                          2   Avocat a la Cour de Luxembourg
                                                                                                AVV.   GIOVANNA CICCIOLI                  3   Member of the Washington, D.C. Bar
          PECHINO •BUENOS AIRES• SAN PAOLO•ABU DHABI• SEOUL                                     AVV.   FLAVIO CIOTTI                      4   Avocatau Barreau de Paris




      Spett.le Banca di Credito Cooperativo Terra di Lavoro S. Vincenzo de' Paoli S.C.P.A.
      Via Madonna di Pompei, 4
      81022- Casagiove (CE)
      Per raccomandata air
      Anticipata viafax al n. +39 0823 492527
      Anticipata via PEC all'indirizzo bccterradilavoro@cert.bccterradilavoro.it


                                                              Milano, 10 giugno 2019


      Oggetto:           Documento di sintesi dossier titoli n. 006/11828/91 in data 31 dicembre 2018 (Sigg.
                         Michele Colella e Denise Dussault)- Richiesta di verifica


                  Egregi Signori,

              Vi scriviamo in nome e per conto della nostra assistita, la Repubblica Argentina, con
      riferimento ad alcune copie di un documento di sintesi relativo al dossier titoli n. 006/11828/91
      (aperto presso la sede distaccata di Mignano Montelungo della Vostra Spettabile Banca)
      intestato ai Sigg.ti Michele Colella e Denise Dussault (All. 1).

               In base alle allegate copie <lei documenti di sintesi, che sono stati depositati dai Sigg.ti
      Michele Colella e Denise Dussault nel procedimento n. 04-CV-2710 pendente contro la nostra
      assistita presso il Tribunale del Southern District of New York, risulta che il Sig. Michele
      Colella e/o la Sig.ra Denise Dussault sono titolari di obbligazioni emesse dalla Repubblica
      Argentina per un valore nominale totale pari a USD 4.550.000.




  Studio associato costituito in forma di Limited Liability Partnership iscritta in Inghilterra al N° OC310280 e regolata dalla Solicitors Regulation Authority.
             L'elenco degli associati con i rispettivi titoli professionali e visionabile presso la sede sita in 2 London Wall Place, Londra EC2Y SAU.
                                              Lo studio, o uno studio a cui e associato, ha uffici nelle citta suindicate.
                                                           Annex A
       La nostra assistita necessita di ricevere una conferma, da parte della Vostra Spettabile
Banca, sulla autenticita di tali fotocopie e sulla correttezza dei dati ivi riportati, premessa ogni
opportuna verifica intema che riteniate necessaria.

       Distinti saluti,

                                                                       Avv. Francesca Gesualdi




                                                 2
                                                                                                          Annex A
                                                                             lba--
                                                           I �DI CIIEDTI'OCOOl'Ell.Un·oniUtA IHLA�S.� DE'"P.'8Us.c..F�
                                                             -�•V1ioll-Jlinta1mo<lll'-• .f--CASAQOWZ(t:1!9
                                                             --•Vll-37-31-�H t                     �
                                                           I s..fe�;VllA..madWetA�"Vla-Dla-&1«11,,._..,tcs:,
                                                                         all...,_ creea � cn,.ua -. S&:?...9..o
                                                           I ........,_'-CCIA.Ldle...'bllx.-U-Cm....uAM97
                                                              111rJ1UR




                                                                                                                                  --
                                                              _411...               C-porml,,e .._ Al:l:JSJ7
                                                              -•a&--•-•-ata1111Nlll.---..-.----ff---llD10



                                                                     -
                                                              A4tn!nlltlll-oNnfonaledlC•nnrzl•<aD.l.p!l.41Sft).IIIF_d_dd�dtl�'C- ; Mh•.ral
                                                              ..
                                                               _. c-.lada,ili Oftlbl...-,,Udd C'.-.dll<>�
                                                              T,tl.lllZJJ2S.IUI -� ll,,t CN!33/
                                                                                              ..9:L'<:1:7
                                                              -a



                                                  OOCUMENTO 01 SINTESI
                                   CONTRATTO DEPOSITO A CUSTODIA E AMMINISTRAZJONE TITOLf
                                                                                                                              COLEUA MICHELE/DUSSAULT DENISE
                                                                                                                                             VIA FORNILlON.18
                                                                                                                                    81049 SAN PIETRO INFINE CE
 DOSSIER TITOLI N.006/11828/91
 NAG CUENTE:03032086
 QUAUFICA CUENTE: CUENTE AL DETTAGUO

 MIGNANO MONTELUNGO ,31/12/2018



                                                                 COND!ZIONI ECONOMICHE
 SPESEAHN
                                                                                                                                          lmporto
 Titoli di Stato                                                                                                              €20,00
 AJmTitoli                                                                                                                    €20,00
 lmporto massimo complessivamente applicabile                                                                                 €20,00

                          DATI RElATM AUE OPERAZIONI SOTTODEPOSrTO TITOU N.006/11828/91 AL 31/12/2018



     Codice Titolo        Descrizione          Q.uantita/Valore                    Divisa                 Preno      Controvalore                  KV
                                               nominale                                                   Corrente   Lordo in Euro                                     '
     US040114AN02         ARGGOV               US$2.000.000                        USA                    o,oooooc              0,00                 ND
                          GLOBAL
                          B0ND11%                                                                     I
     US040l14AN02 ARGGOV                       US$800.000                          USA                    O,OOOOOC              0,00                 ND
                                                                               I
                                                                                                                     '"
                          GLOBAL                                                                                          f

                  BOND11%
     US040114AN02 ARGGOV                       US$900.000                          USA                    o,oooooc              0,00                 ND
                  GLOBAL
                          B0N011%
                                                                                                                                                     ND

 I
 j US040114AZ32           ARGGOV               US$850.000                          USA                    0,00000C              0,00
                          GLOBAL
                          BOND11%                                                                                                         I

                                                                                                                                                            __J
  LTRESPESE
                                                       Voce                                                                              lmporto
Spese per produzione/invio Estratto Conto:
- in formato cartaceo                                                                                                     €0,00
- In formato e!ettronico                                                                                                  Gratuito
Periodicita invio Estratto Conte:                                                                                         trimestrale
Spese per produzlone/inv!o Documento di Sintesi:
- in formato cartaceo                                                                                                     €0.00



                                                                                                                     -,
- in formato elettronico                                                                                                  Gratuito
Periodlcita invio Documento di Sintesi:          ',                                                                       annuafe
Spese per produzione/invio di comunicazioni di variazione contrattua!e                                                    Gratuito


PER IL CUENTE - Pag. 1 q�---
 II presente documento di sintesi, composto da n.3 pagine rappresenta un unico atto e costituisce parte integrante def suindicato dossier titoli intestate a COLELiA
 MICHELE EDUSSAULTOENISE
                                                                                               Annex A
    Ritiro/Consegna materiale di Titoli allo sportello                                                             I  € 0,00
    Rendicontazione Capital Gain
                                                                                                                 _I_  € 0,00


    TRASFERIMENTO TITOLI AD ALTRI ISTITUTI
                                                                                  La Banca procedera esclusivamente al recupero delle spese applicate da
    Totale, con contestuale eslinzione de! rapporto                               soggetti Terzi intervenuti nell'operazione. Dette spese sono indicate nei fogli
                                                                                  informativi a disposizione della clientela presso ogni locale aperto al pubblico.
    In ipotesi di prosecuzione del rapporto e per ogni singolo valore mobiliare   € 0,00


    IMPOSTA 01 BOLLO SU ESTRA TTO CONTO TITOU
    Nella misura stabilita , tempo per tempo, dall"Amministrazione Finanziaria, attualmente pari al 2 per mille annuo e, per soggetti diversi dalle persone fisiche,
    con un limite massimo pari a euro 14.000.




                                                                      GIORN I VALUTA


    APPLICA Tl SU ACQUISTI, VENDITE E SOTTOSCRIZIONI
    Vengono applicati i giomi previsti dal regolamento dei mere at di esecuzione e dal regolamento defle singole emissioni



    APPLICATl AL SERVIZIO DI GESTIONE E AMMINISTRAZIONE TITOLI
    (numero giomi lavorativi successivi rispetto alla data in cui la Banca ha riscosso le somme per conto del Cliente)
                                                         Voce                                                                            Giorni
                                                                                                                                                        ----
    lncasso dividendi                                                                                                 0
    lncasso cedole                                                                                                   0
    lncasso cedole obbfigazioni di propria emissione                                                                 0
    lncasso cedole su Titoli di Stato                                                                                0
    Rimborso titoli scaduti o estratti                                                                               0
    Rimborso obbligazioni di propria emissione                                                                       0
    Rimborso TitoH di S!ato                                                                                          0




        AL TRE CON DIZIONI ECONOMICHE PER S E RVIZI D I RICEZIONE E TRAS MISSIONE ORDINI -
             NEGOZIAZIONE - COLLOCAMENTO E OISTRIBUZION E STRUME NTI FINANZIARI


                                                                                                                                                --·
1
    COMMISSIONI MAX PER TITOLI DI STA TO ITALIANI PRENOTATI PER VALUTA GIORNO ASTA
                                                                                                                                   -    -
                                                                                                                                        -   -     ------
                                                                                                                                                       -
                                                         Voce             ·-----·--·--
                                                                                                                                        lmporto
BOT aventi durata residua pari o inferiore a 80 giomi
  Tasso nominate
    -                                                                                                                   0,300 %.
- Minimo applicato                                                                                                      € 0,00
BOT aventi durata residua compresa tra 81 e 140 giomi
- Tasso nominale                                                                                                        0,500 %.
- Minimo applicate                                                                                                      € 0,00
BOT aventi durata residua compresa tra 1 41 e 270 giomi
- Tasso nominale                                                                                                        1 ,000 %.
- Minimo applicate                                                                                                      € 0,00
BOT aventi durata residua pari o superiore a 271 giomi
- Tasso nominate                                                                                                        1 ,500 %.
- Minimo appficato                                                                                                      € 0,00
Nessuna commissione rispetto al prezzo ufficiale d'asta sarc'.I richiesta per le sottoscrizioni di titoli di State diversi dai BOT. La Banca non addebitera alcuna
spesa per singole operazioni svolte su titoll di Stato acquisiti in asta.




PER ll CllENTE - PaQ. 2 di 3
                                                                                                                                                              .i...._•'

    M'C,-, E LE E DUSSAULT DENISE
                                                                                             Annex A

   - Tasso nominale                                                                                                              3,000 %.
      -Minimo appilcato                                                                                                         € 10,00
   TitoH obbligazionari italiani
   - Tasso nominale                                                                                                             3,000 !.
   - Minimo applicato                                                                                                           € 10,00
   Trtoli obbfigazionari esteri
   - Tasso nominale                                                                                                             3,000 �
   - Minimo applicate                                                                                                           € 10,00
   THo!i azionar! itaUani
   - Tasso nominale                                                                                                             6,000 L
   - Minima appllcato                                                                                                           € 10.00
   Titoli azionari ester!
   - Tasso nominale                                                                                                             6,000 ,.,
   - Minima appncato                                                                                                            € 10.00
   Diritti azlonari e assimilabili
   - Tasso nominale                                                                                                             6.000 %o
   - Minlmo appllcato                                                                                                           € 10.00
   Diritli obbligazionari e assimilahm
   - Tasso nominale                                                                                                             3,000 %.
   - Minimo appficato                                                                                                           € 10.00
   Prestiti obb!igazlonarl di propria emissione
   - Tasso nominate                                                                                                             0,00 %.
   - Mlnimo applicate                                                                                                           1€ 0,00
   Altri strumenli finar.ziar!
   - Tasso nominale                                                                                                             6.000 %o
" - Minirno applicate                                                                                                           € 10.00
"
;;



� SI applicano le stesse commissioni indicate per la ricezlone e frasmissione Clfdfni, maggiorate defle eventuaff spese.
     '--
j         --------------------------------------------------
2'
                           .,·.· ·.·.·,... .... ... . . ·' ·. .. ·: . . ... :"· . -··- .
;:'
i8 Per la �one �et seKt121o di �1ocan:iento si appn<:Mo ie_ c_ommissloni ptevlste nel p                             0 en -¢1locamento              dell'emitiente O indicate ni
g 1 documentaz10ne pred1spo.sta dal!a sooeta emittente I prodotti finallZlan.                                            ,.··;; _,

0
ll

                                                                                                                                     00
                                                                       - - - ----�------------------+ -0-, - _________
                                                                                                    €
     Operazloni in contra partita diretta
                                                                                                                            1
     Operazioni di raccolla ordine                                                                   € 3 .6 0

       Operazioni di pronli contra termine                                                                                           10

     , Ordfni ineseguili                                                                                                          3,00
       Ordini revocatl su richiesta del diente                                                                             r3,00




                                                                                                                                          '\
                                                                                                                                          t'
                                                                                                                                               \




     PER IL CUE:NTE - P;g. 3 di 3
 , II presente c!ocumento di sirltesi, coml1(4-to da n.3 pag!ne rappresenta un unico atto e costitulsce parte mtegrante del suindieato dossier titoll lntest2t:O a COLEll
 ! MICHELE E DUSSAULT DENISE
                                                                             Annex B




 Subject:POSTA CERTIFICATA: riscontro pec ad oggetto "Verifica Estratti Conto - Repubblica Argentina".
    Date:2019-07-03 15:55
   From:"Per conto di: ufficiolegale@cert.bccterradilavoro.it" <posta-certificata@legalmail.it>
      To:fgesualdi@milano.pecavvocati.it
Reply-To:"ufficiolegale@cert.bccterradilavoro.it" <ufficiolegale@cert.bccterradilavoro.it>



Egr. Avvocato,
con riferimento all'oggetto si comunica che dalle evidenze in nostro possesso il documento da Lei trasmesso
in allegato alla pec emarginata denominato "Documento di sintesi contratto deposito a custodia e
amministrazione titoli" datato 31/12/2018 e cointestato ai signori Colella Michele e Dussault Denise non
risulta conforme ai documenti conservati nei nostri archivi, peraltro intestati al solo Colella Michele, nè i dati
contenuti nel predetto documento di sintesi rispecchiano le nostre risultanze contabili, che non evidenziano
negoziazione di titoli per l'anno 2018 e fino ad oggi.
Cordiali saluti.

--
____________________________________________
B.C.C. "TERRA DI LAVORO" S.VINCENZO DE' PAOLI
Gruppo Bancario Iccrea
******************************************************************
Direzione Generale
Via Madonna di Pompei, 4 - 81022 Casagiove (CE)
Tel. +39 0823 254200
bccterradilavoro@cert.bccterradilavoro.it
www.bccterradilavoro.it

La presente comunicazione e ogni suo allegato, proveniente dalla BCC “Terra di Lavoro” S.Vincenzo de’
Paoli (aderente al Gruppo Bancario Cooperativo Iccrea), è destinata esclusivamente al soggetto indicato
quale destinatario o ad eventuali altri soggetti autorizzati a riceverla. Essa contiene informazioni
strettamente confidenziali e riservate, la cui comunicazione o diffusione a terzi è proibita, salvo che non
sia stata espressamente autorizzata. Se avete ricevuto questa comunicazione per errore, Vi preghiamo di
darne immediata comunicazione al mittente e di distruggere il contenuto. La informiamo inoltre che
l’utilizzo non autorizzato del messaggio o dei suoi allegati potrebbe costituire reato. La BCC “Terra di
Lavoro” S.Vincenzo de’ Paoli tratta i dati personali in linea con il Regolamento Europeo 2016/679 (GDPR).
Per informazioni può consultarsi la sezione “Privacy” sul sito della BCC.
                             AFFIDAVIT OF TRANSLATOR
                        REGARDING ACCURACY OF TRANSLATION



             YORK )
STATE OF NEW YORK)
                                             :ss.::
                                             :ss.
              YORK )
COUNTY OF NEW YORK)


                CHRISTINE WHITED, being duly sworn, deposes and says:

                I am a lawyer employed by Cleary Gottlieb Steen & Hamilton LLP presently

                                                                    declare :
residing in New Jersey and working within the State of New York and declare:

               I am proficient with the Italian language and the English language, have had prior

experience in translating documents in those languages, have reviewed the translation of Annex

A and Annex B to the Declaration of Raffaele Fiorentino (Annex A June 10,  20 1 9 letter from
                                                                      1 0, 2019

                                                                S . Vincenzo de' Paoli S.C.P.A
Cleary Gottlieb to Banca di Credito Cooperativo Terra di Lavoro S.                     S .C.P.A

                                 20 1 9 email from Banca di Credito Cooperativo Terra di Lavoro
                             3 , 2019
and attachment; Annex B July 3,

                       S .C.P.A to Cleary Gottlieb) from Italian into English and believe that the
S . Vincenzo de' Paoli S.C.P.A
S.

translation is complete and accurate.




Sworn to before me this
1 2th day of August, 2019
12th                 20 1 9




                                         .........
��
� �
      Notary Public


                                            S..te,,alNew YM
                                   � hNc. S..te,,alNew
                                     No. .llB.._8 ,, ,
                                     No..llB.._8
                                     QutiW In New \'n \'n Couty
                              C11mmlssion Expires on Decembtr U. 2.o'U
CLEARY G
CLEARY GOTTLIEB
         O T T L I E B STEEN
                       S T E E N & HAMILTON
                                   H A M I LT O N LLP
                                                  LLP
                                                                                                 Annex A
                                                                                                  AVV.
                                                                                                  AVV.
                                                                                                  AVV.
                                                                                                  AVV.
                                                                                                  AVV.
                                                                                                         GIUSEPPE
                                                                                                         G I U S E P P E SCASSELLATI
                                                                                                         ROBERTO
                                                                                                                          S C A S S E L LATI SFORZOLINI'
                                                                                                         R O B E RTO BONSIGNORE'
                                                                                                         PIETRO
                                                                                                         PIETRO FIORUZZI'
                                                                                                                          B O N S I G N O RE'
                                                                                                                     F I O R U Z Z I'
                                                                                                                                              S F O R ZO L I N I'   AVV.
                                                                                                                                                                    AVV.
                                                                                                                                                                    AVV.
                                                                                                                                                                           ALESSANDRO
                                                                                                                                                                           A L E S S A N D R O COMINO
                                                                                                                                                                           CATHERINE
                                                                                                                                                                                                    COMINO
                                                                                                                                                                           C AT H E R I N E COSTAGGIU
                                                                                                                                                                           ROBERTO
                                                                                                                                                                           R O B E RTO CUGNASCO
                                                                                                                                                                                                C O S TA G G I U
                                                                                                                                                                                             CUGNASCO
                                                                                                  AVV.   VANIA
                                                                                                         VA N I A PETRELLA
                                                                                                                    PETRELLA                                        AVV.   CRISTINA
                                                                                                                                                                           C R I S T I N A DIONISIO'
                                                                                                                                                                                             DION ISIO'
                                                                                                  AVV.
                                                                                                  AVV.   C
                                                                                                         C.. FERDINANDO
                                                                                                             F E R D I N A N D O EMANUELE
                                                                                                                                   EMANUELE                         AVV.   JACO
                                                                                                                                                                           J A C O POPO FIGUS
                                                                                                                                                                                           F I G U S DIAZ'
                                                                                                                                                                                                       D IAZ'
                                                                                                  AVV.   MATTEO MONTANARO
                                                                                                                       M O N TA N A R O                             AVV.   LORENZO
                                                                                                                                                                           L O R E N ZO FREDDI'
                                                                                                                                                                                             FREDDI'
                                                                                                  AVV.
                                                                                                  AVV.   MARCO
                                                                                                         M A R C O D'OSTUNI'
                                                                                                                      D ' O S T U N I'                              AVV.   ALESSANDRO
                                                                                                                                                                           A L E S S A N D R O GEN  G E N NARI
                                                                                                                                                                                                           N A R I NO'
                                                                                                                                                                                                                   N O'
                                                                                                  AVV.   CARLO
                                                                                                         C A R L O SANTORO
                                                                                                                    SANTORO                                         AVV.   DAVIDE
                                                                                                                                                                           D AV I D E RAUL
                                                                                                                                                                                         R A U L GIANNI'
                                                                                                                                                                                                   G I A N N I'
                               Piazza di Spagna 15                                                AVV.
                                                                                                  AVV.   MATTEO BERETTAB E R ETTA                                   AVV.   A
                                                                                                                                                                           ALBERTA
                                                                                                                                                                              L B E RTA GIANNOTTI
                                                                                                                                                                                            G I A N N OT T I
                                                                                                  AVV.   CARLO
                                                                                                         C A R L O DEDE VITO
                                                                                                                           VITO PISCICELLI'
                                                                                                                                  PISCICELLI'                       AVV.   FRANCESCO
                                                                                                                                                                           F R A N C E S C O IODICE
                                                                                                                                                                                                  IODICE
                                   00187Roma
                                   00187 Roma                                                                                                                       AVV.   NATALIA
                                                                                                                                                                           N ATA L I A LATRONICO
                                                                                                                                                                                           L AT R O N I C O
                                                                                                  AVV. FRANCESCO
                                                                                                       F R A N C E S C O DED E BIASI
                                                                                                                                BIASI                               AVV.   FFRANCESCO
                                                                                                                                                                              R A N C E S C O LIBERATO
                                                                                                                                                                                                  L I B E RATO RI RI
                                T: +39 06 69 52 21                                                AVV. G.
                                                                                                  AVV. G . CESARE
                                                                                                           C E S A R E RIZZA
                                                                                                                       R I Z Z A BAJARDO
                                                                                                                                 BAJA RDO                           AVV.   ANDREA
                                                                                                                                                                           A N D R E A MANTOVAN
                                                                                                                                                                                           M A N TOVAN 1 1
                                                                                                  AVV. F
                                                                                                       FRANCESCA
                                                                                                         R A N C ES C A GESUALDI'
                                                                                                                           GESUALDI'                                AVV.   BERNARDO
                                                                                                                                                                            B E R N A R D O MASSELLA
                                                                                                                                                                                                M A S S E L LA DUCCI
                                                                                                                                                                                                                   D U C C I TERI''
                                                                                                                                                                                                                             TERI' '
                              F: +39 06 69 20 06 65
                                                  65                                              AVV. GIAN
                                                                                                       G I A N LUCA
                                                                                                               LUCA FAELLA
                                                                                                                       FA E L L A                                   AVV.
                                                                                                                                                                    AVV.
                                                                                                                                                                           CHIARA
                                                                                                                                                                           C H IA R A MILITELLO
                                                                                                                                                                           RICCARDO
                                                                                                                                                                                          M I LITELLO
                                                                                                                                                                            R I C C A R D O MOLE
                                                                                                                                                                                               MOLE
                                                                                                  AVV.   SAVERIO
                                                                                                         SAV E R I O VA VALENTINO'
                                                                                                                            LENTINO'                                AVV.   ANDREA
                                                                                                                                                                           A N D R EA NAPOLITANO
                                                                                                                                                                                           N A P O L ITA N O
                                                                                                  AVV.   FAUSTO CARONNA
                                                                                                                      CARO N N A                                    AVV.   MATTIA PAGLIERINI
                                                                                                                                                                                         PAG L I E R I N I
                                                                                                  AVV.   PAOLA
                                                                                                         PAO L A A  ALBANO
                                                                                                                       LBANO                                        AVV.   CECILIA
                                                                                                                                                                           C E C I L I A PARISINI''
                                                                                                                                                                                          PA R I S I N I' '
                                     Via San Paolo 7                                              AVV.
                                                                                                  AVV.
                                                                                                         GEROLAMO
                                                                                                         G E R O L A M O DA
                                                                                                         LUCIANA
                                                                                                                            DA PASSANO'
                                                                                                         L U C I A N A BELLIA
                                                                                                                        BELLIA
                                                                                                                               PAS S A N O '                        AVV.
                                                                                                                                                                    AVV.
                                                                                                                                                                           NICOLE
                                                                                                                                                                            N I C O L E BRUN
                                                                                                                                                                           PAOLO
                                                                                                                                                                            PA O L O RAIN
                                                                                                                                                                                         B R U N ELLA
                                                                                                                                                                                                   E L L A PUPPIENI'
                                                                                                                                                                                        R A I N ELLI
                                                                                                                                                                                                 ELLI
                                                                                                                                                                                                            PUPPIENI'

                                                                                                  AVV.   LAURA
                                                                                                         L A U R A PROS
                                                                                                                     P R O S PERETTI
                                                                                                                             PERETTI                                AVV.   EVA
                                                                                                                                                                            EVA REGGIANI
                                                                                                                                                                                   REGGIANI
                                     20121 Milano                                                 AVV.   PAOLO
                                                                                                         PAO LO BERTOLI
                                                                                                                     BERTOLI                                        AVV.   GIULIA
                                                                                                                                                                           G I U L I A RIMOLDI
                                                                                                                                                                                        RIMOLDI
                                                                                                  AVV.   GIAN
                                                                                                         G I A N LUCA
                                                                                                                 L U C A RUSSO
                                                                                                                          RUSSO                                     AVV.   GIORGIO
                                                                                                                                                                           G I O RG I O RISSO
                                                                                                                                                                                           RISSO
                                  T: +39 02 72 60 81 81                                           AVV.   MARCO
                                                                                                         M A R C O ZOTTA                                            AVV.   VALERIO
                                                                                                                                                                           VA L E R I O COSIMO
                                                                                                                                                                                           C O S I M O ROMANO
                                                                                                                                                                                                          ROMANO
                                                                                                                                                                    AVV.   DANILO
                                                                                                                                                                            D A N I L O SANTO
                                                                                                                                                                                         S A N T O BONI
                                                                                                                                                                                                      BONI
                              FF:: ++39
                                     3 9 02 86
                                            8 6 98 44
                                                   4 4 40
                                                       40                                         AVV.
                                                                                                  AVV.
                                                                                                         ALESSANDRO
                                                                                                         A L E S S A N D R O AIRAGHI
                                                                                                         ALESSANDRA
                                                                                                                               AIRAGHI
                                                                                                         A L E S S A N D R A ANSELMI
                                                                                                                               ANSELMI
                                                                                                                                                                    AVV.
                                                                                                                                                                    AVV.
                                                                                                                                                                           ALICESETARI
                                                                                                                                                                           A L I C E S ETA R I
                                                                                                                                                                           DAVID
                                                                                                                                                                            DAV I D SINGER'
                                                                                                                                                                                       S I N G ER'
                                                                                                  AVV.   ROBERTO
                                                                                                         R O B ERTO A     ARGERI
                                                                                                                            RGERI                                   AVV.   LUCA
                                                                                                                                                                            L U C A SPORTELLI
                                                                                                                                                                                     S P O RT E L L I

                                clearygottlieb.com                                                AVV.
                                                                                                  AVV.
                                                                                                         GIANLUCAATZORI
                                                                                                         G I A N LUCA AT Z O R I
                                                                                                         LARISA
                                                                                                         L A R I S A BABIY
                                                                                                                      BABIY
                                                                                                                                                                    AVV.   LORENZO
                                                                                                                                                                            L O R E N ZO VITALI

                                                                                                  AVV.   MANUELA
                                                                                                         M A N U E L A BECCHIMANZI
                                                                                                                          BECCH I MANZI
                                                                                                  AVV.   LUCA
                                                                                                         L U C A BERNINI
                                                                                                                   BERNINI
                                                                                                  AVV.   CARLOTTA
                                                                                                         C A R LOTTA BONANOMI
                                                                                                                           BONANOMI
                                                                                                  AVV.   CHIARA
                                                                                                         C H I A R A CAPALTI
                                                                                                                      C A PALTI
         NEW
         N E W YORK
               YORK•• WASHINGTON,
                      WA S H INGTON, D.C.•• PARIGI
                                            PA RIGI •• BRUXELLES
                                                       B RUX E L L E S •• LONDRA                  AVV.   FFEDERICO
                                                                                                           E D E R I C O CENZI
                                                                                                                           CENZI V   E N EZZE' 4
                                                                                                                                    VENEZZE'                        1   Member of the New York Yo rk Bar
                                                                                                  AVV.   GIULIA
                                                                                                         G I U L I A CHECCACCI
                                                                                                                     C H ECCACCI
                                                                                                  AVV.   CLARA
                                                                                                         C L A R A CIBRARIO
                                                                                                                     C I B RA R I O ASSERETO
                                                                                                                                    A S S E R ETO
                                                                                                                                                                    2   Avocat a la Cour
                                                                                                                                                                                    C o u r de Luxembourg
                 FRANCO FORTE•• MOSCA•• COLON IA•• HONG KONG
                                                                                                  AVV.   GIOVANNA
                                                                                                         G I O VA N N A CICCIOLI
                                                                                                                           CICCIOLI                                 3   Member of the Washington,
                                                                                                                                                                                         Was h i ngton, D.C. Bar
           PECHINO
           P E C H I N O •• BUENOS
                            BUENOS A
                                   AIRES•
                                     I R E S • SANPAOLO•
                                               SAN PAOL O • ABU DHABI•
                                                                D H A B I • SEOUL                 AVV.   FLAVIO CIOTTIC I OT T I                                    4   Avocat au
                                                                                                                                                                               a u Barreau de Paris




       Esteemed Banca di Credito Cooperativo Terra di Lavoro S. Vincenzo de’ Paoli S.C.P.A.
       Via Madonna di Pompei, 4 81022 — Casagiove (CE)
       Registered letter with return receipt
       Sent by fax at the no. +39 0823 492527
       Sent by certified mail to the e-mail address bccterradilavoro@cert.bccterradilavoro.it


                                                                      Milan, June 10, 2019


       Subject:               Abstract to securities dossier n. 006/11828/91 dated December 31, 2018
                              (Michele Colella and Denise Dussault) — Authentication request


                    Dear Sirs,

              We write to you on behalf of our client, the Republic of Argentina, with reference to
       some copies of an abstract relating to securities with the dossier title 006/11828/91 (opened at
       the branch office of Mignano Monetlungo of your bank) addressed to Michele Colella and
       Denise Dussault (Attachment 1).

               On the basis of the attached copies of the abstract, which were submitted by Michele
       Colella and Denise Dussault in the case number 04-CV-2710 pending against our client before
       the Court of the Southern District of New York, it appears that Michele Colella and/or Denise
       Dussault are holders of bonds issued by the Republic of Argentina for a total nominal value
       equal to USD 4,550,000.




   Studio associato costituito in forma di Limited Liability Partnership iscritta in Inghilterra al N ° OC310280 e regolata dalla Solicitors Regulation Authority.
              L'elenco degli associati con i rispettivi titoli professionali e visionabile presso la sede sita in 2 London Wall Place, Londra EC2Y SAU.
              L'elenco
                                               Lo studio, o uno studio a cui e associato, ha uffici nelle citta suindicate.
                                                        Annex A
        Our client needs to receive a confirmation, on the part of your bank, as to the
authenticity of the photocopies and the correctness of the information reported therein, taking
any internal measures to verify that you deem necessary.

       Kind regards,

       Ferdinando Emanuele, Esq.                                    Francesca Gesualdi, Esq.
                 /s/                                                         /s/




                                              2
                                                                            Annex A

                                     ABSTRACT
           CONTRACT [FOR] CUSTODY DEPOSIT AND ADMINISTRATION OF SECURITIES

                                                                                    COLELLA MICHELE/DUSSAULT DENISE
                                                                                                     VIA FORNILLON.18
                                                                                            81049 SAN PIETRO INFINE CE
SECURITIES DOSSIER N.006/11828/91
NAG CLIENT:03032086
CUSTOMER CLASSIFICATION: RETAIL CUSTOMER

MIGNANO MONTELUNGO, 12/31/2018

                                                     ECONOMIC TERMS

ANNUAL EXPENSES FOR MANAGEMENT AND ADMINISTRATION
                                Item                                                                  Amount
Government Securities                                                              € 20.00
Other Securities                                                                   € 20.00
Total maximum applicable amount                                                    € 20.00


INFORMATION RELATING TO OPERATIONS [FOR] DEPOSITED SECURITIES N.006/11828/91 AS OF 12/31/2018


  Security Code       Description     Amount/Nominal          Currency            Price          Equivalent             KV
                                          value                                                 value gross in
                                                                                                    Euro
 US040114AN02       ARG GOV           US$2,000,000         USA               0.00000 C              0.00                N/A
                    GLOBAL
                    BOND 11%
US040114ANO2        ARG GOV           US$800,000           USA               0.00000 C               0.00               N/A
                    GLOBAL
                    BOND 11%
US040114ANO2        ARG GOV           US$900,000           USA               0.00000 C               0.00               N/A
                    GLOBAL
                    BOND 11%
 US040114A232       ARG GOV           US$850,000           USA               0.00000 C               0.00               N/A
                    GLOBAL
                    BOND 11%


 TOTAL PORTFOLOIO VALUE FROM 12/31/2018

 OTHER FEES
                                            Item                                                             Amount
 Expenses for production/delivery [of] Account Statement:
 - in paper form                                                                                 € 0.00|
 - in electronic form                                                                            free
 Frequency of delivery Account Statement:                                                        quarterly
 Expenses for production/delivery [of] Abstract:
 - in paper form                                                                                 € 0.00
 - in electronic form                                                                            free
 Frequency of delivery Abstract:                                                                 annual
 Expenses for production/delivery for communication of contractual variations                    free

For the Client – Page 1 of 3
This abstract, composed of 3 pages represents a single record and is an integral part of the aforementioned securities dossier in
the name of COLELA MICHELE AND DUSSAULT DENISE
                                                                            Annex A
Return/delivery of material to the securities desk                                               € 0.00
Reporting Capital Gain                                                                           € 0.00


TRANSFER OF SECURITIES TO OTHER INSTITUITONS
                                                              The Bank will proceed exclusively with recovery of costs
                                                              assessed against Third parties involved in the transaction.
Total, with simultaneous termination of the relationship.
                                                              These costs are set forth in the informational sheet available to
                                                              clients at every office open to the public.
In the event of continuation of the relationship and for each € 0.00
security.

STAMP DUTY ON SECURITIES ACCOUNT
For the amount established, from time to time, by the Financial Administration, currently equal to 2 per thousand per year and,
for subject other than physical persons, with a maximum limit equal to euro 14,000.




                                                      HOLDING PERIOD

APPLIED TO PURCHASES, SALES AND SUBSCRIPTIONS
The days provided by market rules for the execution and the regulation of single issuances are applicable.

APPLIED TO THE SERVICE OF MANAGMENT AND ADMINISTARTION
(number of working days following the date the Bank received the sums from the Client)
                                    Item                                                                   Days
Dividend proceeds                                                              0
Coupon proceeds                                                                0
Coupon proceeds of own issue bonds                                             0
Coupon proceeds on government bonds                                            0
Reimbursement of matured or drawn bonds                                        0
Reimbursement of own issue bonds                                               0
Reimbursement of government bonds                                              0



 OTHER ECONOMIC TERMS FOR RECEIPT AND TRANSMISSION SERVICES – NEGOATION – PLACEMENT AND
                         DISTRIBUTION OF FINANCIAL INSTRUMENTS

MAX COMMISSION FOR ITALIAN BONDS BOOKED FOR AUCTION VALUE DATE
                                        Item                                                           Amount
BOT with a residual duration of less than 80 days
- Nominal rate                                                                           0.300 %
- Minimum applied                                                                        € 0.00
BOT with a residual duration between 81 and 140 days
- Nominal rate                                                                           0.500%
- Minimum applied                                                                        € 0.00
BOT with a residual duration between 141 and 270 days
- Nominal rate                                                                           1.000%
  Minimum applied                                                                        € 0.00
BOT with a residual duration of more than 271 days
- Nominal interest rate                                                                  1.500%
- Minimum applied                                                                         € 0.00
No commission with respect to the official auction price will be required for subscriptions to government bonds other than
BOTs. The Bank will not charge any expenses for individual transactions carried out on government bonds acquired at auction.




FOR THE CLIENT – Page 2 of 3
This abstract, composed of 3 pages represents a single record and is an integral part of the aforementioned securities dossier in
the name of COLELA MICHELE AND DUSSAULT DENISE
                                                                            Annex A
                                        Item                                                             Amount
Government bonds
- Nominal rate                                                                           3.000 %
- Minimum applied                                                                        € 10.00
Italian bonds
- Nominal rate                                                                           3.000%
- Minimum applied                                                                        € 10.00
Foreign bonds
- Nominal rate                                                                           3.000%
- Minimum applied                                                                        € 10.00
Italian company stock
- Nominal rate                                                                           6.000 %
- Minimum applied                                                                        € 10.00
Foreign company stock
- Nominal rate                                                                           6.000%
- Minimum applied                                                                        € 10.00
Equity and similar rights
- Nominal rate                                                                           6.000 %
- Minimum applied                                                                        € 10.00
Debt and similar rights
- Nominal rate                                                                           3.000 %
- Minimum applied                                                                        € 10.00
Repayment of own issue bonds
- Nominal rate                                                                           0.00%
- Minimum applied                                                                        € 0.00
Other financial instruments
- Nominal rate                                                                           6.000 %
- Minimum applied                                                                        € 10.00

[ILLEGIBLE]
The same fees apply for the receipt and transmission of orders, plus any other fees.

PLACEMENT
For placement services, the fees set forth in the issuer's prospectus or indicated in the documentation prepared by the company
issuing the financial products shall be applied.


MAX EXPENSES PER TRANSACTION
                                         Item                                            Amount
Exact match transactions                                                                 € 0.00
Order collection transactions                                                            € 3.60
Repurchase agreements                                                                    € 3.10
Unexecuted orders                                                                        € 3.00
Orders revocked at the request of the client                                             € 3.00

                                                              BCC TERRA DI LAVORO S VINCENZO DE’ PAOLI
                                                              /s/




FOR THE CLIENT – Page 3 of 3
This abstract, composed of 3 pages represents a single record and is an integral part of the aforementioned securities dossier in
the name of COLELA MICHELE AND DUSSAULT DENISE
                                                                             Annex B




Subject:  CERTIFIED POST: PEC correspondence regarding “Check Account Statements – Republic of
          Argentina”
Date:     2019-07-03 15:55
From:     “On behalf of: ufficiolegale@cert.bccterradilavoro.it” <posta-certificata@legalmail.it>
To:       fgesualdi@milano.pecavvocati.it
Reply-To: “ufficiolegale@cert.bccterradilavoro.it” <ufficiolegale@cert.bccterradilavoro.it>

Dear Attorney,

With reference to the matter described in the subject line, we inform you that based on the evidence in our
possession the document sent by you as an attachment to the certified email titled “Abstract of contract of
deposit for custody and administration of securities” dated 12/31/2018 and jointly held by Colella Michele and
Dussault Denise does not conform to the documents held in our archives, which are in the name of Colella
Michele alone, nor does the information contained in the aforementioned abstract reflect our accounting
records, which do not show any securities trading for the year 2018 and until today.

Kind regards,

--

B.C.C. “TERRA DI LAVORO” S.VINCENZO DE’ PAOLI
Gruppo Bancario Iccrea
******************************************************************************************
General Address
Via Madonna di Pompei, 4 - 81022 Casagiove (CE)
Tel. +39 0823 254200
bccterradilavoro@cert.bccterradilavoro.it
www.bccterradilavoro.it

This communication and all its attachments, coming from the BCC "Terra di Lavoro" S. Vincenzo de 'Paoli
(member of Gruppo Bancario Cooperativo Iccrea), is intended exclusively for the person indicated as the
recipient or for any other persons authorized to receive it. It contains strictly proprietary and confidential
information, whose communication or disclosure to third parties is prohibited, unless it has been expressly
authorized. If you have received this message in error, we ask you to immediately notify the sender and to destroy
its content. We also inform you that the unauthorized use of the message or its attachments could constitute a
crime. The BCC "Terra di Lavoro" S. Vincenzo de 'Paoli holds personal data in line with European Regulation
2016/679 (GDPR). For more information, consult the "Privacy" section on the BCC website.
